DETAILED ACTION
Summary
Claims 1-20 are pending in the application. Claims 1-20 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities:
Claim 15 recites “an acquired ultrasound image of least one anatomical feature” in line 2. It should recites “an acquired ultrasound image of at least one anatomical feature”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S PGPub 2014/0213903 A1) in view of Vezina (U.S PGPub 2010/0168577 A1).
Regarding Claim 1, Seo discloses a medical imaging system comprising code stored on a non-transitory computer readable medium, which when executed by a processor (Fig. 2, 120), causes the system to: 
acquire a first ultrasound image (Fig. 8, 830) [0076];
determine an anatomical orientation of the first ultrasound image (Fig. 8, 840) [0078] (pre-obtained diagnostic image shows ideal anatomical orientation); 
determine, by a trained analyzer, the first ultrasound image to be sufficient or insufficient (Fig. 8, 840) [0078] (whether the pre-obtained image matches the acquired image and to radiate ultrasound to the target location) [0081]; 

move the ultrasound acoustic aperture (Fig. 2, 230) to the position to acquire the second ultrasound image (Fig. 8, 850) [0079]+[0080].
While Seo teaches the system analyzes an ultrasonic image orientation and adjusts the aperture based on the image orientation, Seo fails to explicitly teach the feature analyzed in the image is an anatomical feature, or determining an anatomical orientation of the at least one anatomical feature. The system further fails to explicitly teach the trained analyzer specifically using the anatomical orientation of the at least one anatomical feature to determine if the image is sufficient or insufficient. While Seo teaches obtaining a second ultrasound image based on the insufficiency of the first ultrasound image, Seo fails to explicitly teach the second ultrasound image is of the at least on anatomical feature, or that the anatomical orientation of the at least one anatomical feature was used by the trained analyzer.
Vezina teaches a device for obtaining ultrasound information of an object and adjust the alignment of the ultrasound aperture (Abstract). This system can analyze the features of an ultrasound image (anatomical orientation of an anatomical feature) (analyze image appearance to maintain a constant view of the structure implies the orientation of the anatomical structure is analyzed, and the ultrasound aperture to ensure that orientation is constant) and use the features in order to adjust the angle of the ultrasound aperture to provide a consistent scan plane of the anatomical feature (determines the sufficiency of the plane, and changes the position of the aperture to make sure the image is sufficient) [0066]-[0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Seo to use an anatomical orientation of an anatomical feature to determine ultrasonic image sufficiency, as taught by Vezina, as the substitution for one known method for determining ultrasound aperture position sufficiency based on the obtained ultrasound image with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an anatomical feature orientation, rather than a guide line orientation, to determine image sufficiency using an anatomical orientation of an anatomical feature is reasonably predictable.
Regarding Claim 3, the combination teaches the invention substantially as claimed. Seo further discloses wherein the code further causes the system to: 
acquire the second ultrasound image using the ultrasound acoustic aperture at the position (Fig. 8, 830) [0076] ([0081]+[0082] show the system repeats the positioning steps if the system determines the ultrasound aperture is not in the correct position); 
determine an anatomical orientation of the second ultrasound image (Fig. 8, 840) [0078] (pre-obtained diagnostic image shows ideal anatomical orientation); and 
determine, by the trained analyzer, the anatomical orientation of the second ultrasound image to be sufficient or insufficient (Fig. 8, 840) [0078] (whether the pre-obtained image matches the acquired image and to radiate ultrasound to the target location) [0081].
While Seo teaches determining an orientation of the second ultrasound image, Seo fails to explicitly teach determining an anatomical orientation of the at least one anatomical feature in the second ultrasound image. While Seo teaches determining a sufficiency of the second ultrasound image, Seo fails to explicitly teach determining the sufficiency based on the anatomical orientation of the at least on anatomical feature.
Vezina teaches a device for obtaining ultrasound information of an object and adjust the alignment of the ultrasound aperture (Abstract). This system can analyze the features of an ultrasound image (anatomical orientation of an anatomical feature) and use the features in order to adjust the angle of the ultrasound aperture to provide a consistent scan plane of the anatomical feature (determines the sufficiency of the plane, and changes the position of the aperture to make sure the image is sufficient) [0066]-[0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Seo to use an anatomical orientation of an anatomical feature to determine ultrasonic image sufficiency, as taught by Vezina, as the substitution for one known method for determining ultrasound aperture position sufficiency based on the obtained ultrasound image with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an anatomical feature orientation, rather than a guide line orientation, to determine image sufficiency using the anatomical orientation of an anatomical feature is reasonably predictable.
Regarding Claim 5, the combination teaches the invention substantially as claimed. Seo further discloses wherein the ultrasound acoustic aperture is moved by moving an ultrasound transducer probe including the ultrasound acoustic aperture to the position [0079].

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Vezina as applied to claim 1, and 3, respectively, above, and further in view of Grunwald et al. (U.S PGPub 2002/0173721 A1).
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Seo further teaches the ultrasound acoustic aperture has a movement range (which means there are positions the aperture cannot be moved to) [0054].
Grunwald teaches a user interface for controlling an ultrasound system (Abstract). This system alerts the user about system settings [0163].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Seo to alert the user, as taught by Grunwald, if the aperture cannot be moved to a new position because this allows the user to know the aperture cannot be moved, and react accordingly (such as by changing other imaging parameters) in order to maximize the quality of the image.
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. While Seo teaches that the system determines the sufficiency of the images (by choosing whether to finely adjust the ultrasound or not), Seo fails to explicitly teach determining the sufficiency of the first and second images based on the anatomical orientation of the at least one anatomical feature.
Vezina teaches a device for obtaining ultrasound information of an object and adjust the alignment of the ultrasound aperture (Abstract). This system can analyze the features of an ultrasound image (anatomical orientation of an anatomical feature) and use the features in order to adjust the angle of the ultrasound aperture to provide a consistent scan plane of the anatomical feature (determines the sufficiency of the plane, and changes the position of the aperture to make sure the image is sufficient) [0066]-[0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Seo to use an anatomical orientation of an anatomical feature to determine ultrasonic image sufficiency, as taught by Vezina, as the substitution for one known method for determining ultrasound aperture position sufficiency based on the obtained ultrasound image with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an anatomical feature orientation, rather than a guide line orientation, to determine image sufficiency using the anatomical orientation of an anatomical feature is reasonably predictable.
The combination fails to explicitly teach alerting a user based on the result of the sufficiency determination.
Grunwald teaches a user interface for controlling an ultrasound system (Abstract). This system alerts the user about system optimizations for image viewing [0163].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system so it alerts the user, as taught by Grunwald, of the sufficiency of the image because this allows the user to know the quality of the image and make a more informed decision regarding the ultrasound procedure (either to take a more sufficient image, or end the procedure because the image is of high enough quality).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Vezina as applied to claim 1 above, and further in view of Roundhill (U.S PGPub 2010/0262008 A1).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. Seo fails to explicitly teach wherein the ultrasound acoustic aperture is moved by translating an ultrasound transducer probe or that the probe is configured to move the ultrasound acoustic aperture in at least two degrees of freedom.
Roundhill teaches a robotic arm for manipulating an ultrasound probe (Abstract). Roundhill teaches using a robotic arm to translate the ultrasound probe [0013]. This robotic arm is capable of moving the probe, and therefore aperture, in at least two degrees of freedom (Fig. 2, multiple pivot points of the arms means that the probe can move in at least that many degrees of freedom)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to move the aperture and ultrasound probe using a robotic arm, as taught by Roundhill, because it increases the repeatability, reliability, and speed of an ultrasonic examination, as recognized by Roundhill [0011].
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Seo fails to explicitly teach wherein the ultrasound acoustic aperture is moved by beamforming an ultrasound transducer array defining the ultrasound acoustic aperture.
Roundhill teaches a robotic arm for manipulating an ultrasound probe (Abstract). The robotic arm uses “beamforming control” in order to aid in positioning the probe/aperture for imaging [0004]+[0015]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to move the aperture and ultrasound probe using a robotic arm, as taught by Roundhill, because it increases the repeatability, reliability, and speed of an ultrasonic examination, as recognized by Roundhill [0011].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Vezina as applied to claim 1 above, and further in view of Pedersen (U.S PGPub 2009/0306509 A1) and Hottinger (U.S Patent 4,381,787).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein an image plane and the anatomical orientation of the at least one anatomical feature within the first ultrasound image are determined at least in part by an articulated rigid body transformation model.
Pederson teaches a method of tracking ultrasound image location and orientation (Abstract). Pedersen discusses how a method of determining imaging planes is by tracking the orientation of the ultrasound probe via an articulated imaging arm [0004]+[0005].
It would have been obvious to one of ordinary skill in the art to substitute the method of tracking the imaging plane and orientation of the combined system by using an articulated arm, as taught by Pedersen, as the substitution for one known ultrasonic probe tracking method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of tracking the image orientation using the arm are reasonably predictable. One of ordinary skill would recognize that, as the system can be used to determine image orientation, it can similarly be used to determine the anatomical orientation of the at least one anatomical feature of the combination.
While it is implied that the articulated arm is tracked via a rigid body transformation model (as the arm is a rigid body and the position data needs to be transformed), Pedersen is silent as to how the orientation data is calculated. 
Hottinger teaches a method for tracking an ultrasound probe with an articulated arm (Abstract). This system uses a rigid body transformation model to obtain the orientation date of the ultrasound probe (Col 5, lines 1-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system so the position is obtained with a articulated rigid body model, as taught by Hottinger, because it allows the user to obtain an efficient method for real-time ultrasound imaging, as recognized by Hottinger (Col 3, lines 24-30).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Vezina as applied to claim 1 above, and further in view of Snare et al. (U.S PGPub 2012/0065510 A1).
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Seo fails to explicitly teach wherein an image plane and the anatomical orientation of the at least one anatomical feature within the first ultrasound image are determined, at least in part, by a deformable template mode.
Snare teaches fitting an acquired ultrasound image to a model (Abstract). The user acquires an ultrasound image (Fig. 6, 524). The system then fits an anatomical model to the image (Fig. 6, 526) [0046]. The closeness of the model to the image shows the user how close the image is to the desired imaging plane/orientation [0035]. When the system determines the quality of fit is good (Fig. 6, 536), that tells the user that the imaging plane is in the desired position and orientation for a standard cardiac view [0003]. The model the system fits the image too is a deformable model (a deformable template model) [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Seo to fit an anatomical model to the image, as taught by Snare, because this allows the user to determine whether the system fits to a standard view, increasing the ease of use of the system, as recognized by Snare [0004]. One of ordinary skill would recognize that, as the system can be used to determine image orientation, it can similarly be used to determine the anatomical orientation of the at least one anatomical feature of the combination.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Vezina as applied to claim 1 above, and further in view of Shinomura et al. (U.S PGPub 2005/0124880 A1).
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Seo fails to explicitly teach wherein a determination by the trained analyzer of the anatomical orientation of the at least one anatomical feature within the first ultrasound image is determined, at least in part, by a resolution of the first ultrasound image.
Shinomura teaches a method for obtaining ultrasonic images (Abstract). This system seeks to optimize the resolution of the images, which increases the quality of the images [0053].
It would have been obvious to one of ordinary skill in the art to substitute the method of determining image sufficiency of Seo with a measure of resolution, as taught by Shinomura, as the substitution for one known indicator of ultrasonic image quality/sufficiency with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of retaking images to increase image resolution are reasonably predictable. One of ordinary skill would recognize that, as the system can be used to determine image orientation, it can similarly be used to determine the anatomical orientation of the at least one anatomical feature of the combination.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Vezina as applied to claim 1 above, and further in view of Yoo et al. (U.S PGPub 2011/0172532 A1).
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. Seo fails to explicitly teach wherein a determination by the trained analyzer of the anatomical orientation of the at least one anatomical feature within the first ultrasound image is determined, at least in part, by the first ultrasound image containing an entire key anatomical view.
Yoo further teaches wherein the diagnostic sufficiency of the anatomical orientation of the first ultrasound image is determined, at least in part, by the first ultrasound image containing an entire key anatomical view (Fig. 6, S112) (The contour represents whether a target object (such as a fetus) is located in the images [0039], and if the optimal parameters occur so the contour is fully located in the image, the scan setting section ends because the image is determined sufficient [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing fate to modify the system of view Seo so the anatomical orientation is determined by the first ultrasound image containing an entire key anatomical view, as taught by Yoo, because this simplifies adjustment of parameters, allowing for quicker parameter adjustment during an ultrasound examination, as recognized by Yoo [0007]. 
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. Seo further teaches a determination by the trained analyzer of the anatomical orientation of the first ultrasound image is determined, at least in part, by the first ultrasound image being acquired by the ultrasound acoustic aperture [0078]. 
Seo fails to explicitly teach the anatomical orientation is an anatomical orientation of the at least one anatomical feature.
Vezina teaches a device for obtaining ultrasound information of an object and adjust the alignment of the ultrasound aperture (Abstract). This system can analyze the features of an ultrasound image (anatomical orientation of an anatomical feature) and use the features in order to adjust the angle of the ultrasound aperture to provide a consistent scan plane of the anatomical feature (determines the sufficiency of the plane, and changes the position of the aperture to make sure the image is sufficient) [0066]-[0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Seo to use an anatomical orientation of an anatomical feature to determine ultrasonic image sufficiency, as taught by Vezina, as the substitution for one known method for determining ultrasound aperture position sufficiency based on the obtained ultrasound image with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an anatomical feature orientation, rather than a guide line orientation, to determine image sufficiency using the anatomical orientation of an anatomical feature is reasonably predictable.
Seo is silent regarding the ultrasound image of the acoustic aperture being acquired in a scan plane.
Yoo teaches that an ultrasound image occurs in a scan plane [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the image of Seo so the image occurs in a scan plane, as taught by Yoo, as the substitution for one known ultrasound image type with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the ultrasound image occurring in a scan plane are reasonably predictable.
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. Seo fails to explicitly teach whether the first and second ultrasound images comprise 2D or 3D ultrasound images, respectively.
 Yoo teaches wherein the first and second ultrasound images comprise 2D ultrasound images, respectively (Fig. 6, S108).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the image of Seo to be a 2D image, as taught by Yoo, as the substitution for one known ultrasound image dimension with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a 2D image are reasonably predictable.
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. Seo fails to explicitly teach wherein the code further causes the system to acquire more than one ultrasound image while moving to the position.
Yoo teaches wherein the code further causes the system to acquire more than one ultrasound image while moving to the new positions (the first and last frames of a scan) (Fig. 6, S104) (Fig. 6, S106) (Fig. 3 illustrates that the system obtains multiple frames (images) while it is moving to the new position [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing fate to modify the system of Seo so the code causes the system to acquire more than one ultrasound image while moving to the new position, as taught by Yoo, because allows for a volume set to be generated, as recognized by Yoo, which allows the system to determine the scan parameters [0026] thereby allowing for quicker parameter adjustment during an ultrasound examination, as recognized by Yoo [0007].

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Vezina and Yoo et al. (U.S PGPub 2011/0172532 A1).
Regarding Claim 15, Seo discloses a method, comprising: 
receiving an acquired ultrasound image at a medical imaging system (Fig. 8, 830) [0076] (Fig. 2, 110+120+130 is the medical imaging system); 
analyzing an anatomical orientation of the acquired ultrasound image (Fig. 8, 840) [0078] (pre-obtained diagnostic image shows ideal anatomical orientation) with a processor of the medical imaging system (Fig. 2, 120, computer inherently contains a processor); 
calculating, with the processor, a position of an ultrasound acoustic aperture to acquire in response to an undesired anatomical orientation of the acquired ultrasound image (Fig. 8, 840) [0078] (the fine adjustment); 
calculating, with the processor, a movement of an ultrasound array to move the ultrasound acoustic aperture to the position Fig. 8, 840) [0078] (the fine adjustment); and 
transmitting instructions from the processor to a controller to move the aperture to the position (Fig. 8, 850) [0079]+[0080].
Seo is silent regarding a desired anatomical orientation of the at least one anatomical feature within in a scan plane of the ultrasound acoustic aperture.
Yoo teaches that an ultrasound image occurs in a scan plane [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the image of Seo so the image occurs in a scan plane, as taught by Yoo, as the substitution for one known ultrasound image type with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the ultrasound image occurring in a scan plane, and therefore the desired ultrasound orientation occurring in the image in a scan plane, are reasonably predictable.
While Seo teaches the system analyzes an ultrasonic image orientation and adjusts the aperture based on the image orientation, Seo fails to explicitly teach the feature analyzed in the image is an anatomical feature, or determining an anatomical orientation of the at least one anatomical feature. The system further fails to explicitly teach the trained analyzer specifically using the anatomical orientation of the at least one anatomical feature to determine if the image is sufficient or insufficient. While Seo teaches obtaining another ultrasound image based on the insufficiency of the first ultrasound image, Seo fails to explicitly teach calculating the desired orientation of the at least on anatomical feature based on an undesired orientation of the at least one anatomical feature.
Vezina teaches a device for obtaining ultrasound information of an object and adjust the alignment of the ultrasound aperture (Abstract). This system can analyze the features of an ultrasound image (anatomical orientation of an anatomical feature) and use the features in order to adjust the angle of the ultrasound aperture to provide a consistent scan plane of the anatomical feature (determines the sufficiency of the plane, and changes the position of the aperture to make sure the image is sufficient) [0066]-[0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Seo to use an anatomical orientation of an anatomical feature to determine ultrasonic image sufficiency, as taught by Vezina, as the substitution for one known method for determining ultrasound aperture position sufficiency based on the obtained ultrasound image with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an anatomical feature orientation, rather than a guide line orientation, to determine image sufficiency is reasonably predictable.
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Seo further teaches further comprising receiving a new acquired ultrasound image of the at least one anatomical feature within at the medical imaging system [0078]+[0085].
While Seo is silent regarding the at least one anatomical feature, one of ordinary skill would recognize the combination of references suggests the newly acquired ultrasound image of Seo contains the at least one anatomical feature of the combination.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Vezina and Yoo as applied to claim 15 above, and further in view of Jordfald et al. (U.S PGPub 2002/0133078 A1).
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the instructions are instructions for a motor.
Jordfald teaches a method of determining the position and orientation of the ultrasound probe (Abstract). This system uses a motor to control the aperture [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the combination so the aperture is controlled using a motor, as taught by Jordfald, because that allows the system to have an automated method of moving aperture to a precise location, as recognized by Jordfald [0039], increasing the ease of use of the device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Vezina and Yoo as applied to claim 15 above, and further in view of Roundhill.
Regarding Claim 18, the combination teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the instructions are instructions for beamforming with an ultrasound transducer.
Roundhill teaches a robotic arm for manipulating an ultrasound probe (Abstract). The robotic arm uses “beamforming control” in order to aid in positioning the probe/aperture for imaging [0004]+[0015]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to move the aperture and ultrasound probe using a robotic arm, as taught by Roundhill, because it increases the repeatability, reliability, and speed of an ultrasonic examination, as recognized by Roundhill [0011].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Vezina and Yoo as applied to claim 15 above, and further in view of Snare et al.
Regarding Claim 19, the combination teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the analyzing the acquired ultrasound image includes fitting the acquired ultrasound image of the at least one anatomical feature to an anatomical model to determine an imaging plane and an anatomical orientation of the acquired ultrasound image.
Snare teaches fitting an acquired ultrasound image to a model (Abstract). The user acquires an ultrasound image (Fig. 6, 524). The system then fits an anatomical model to the image (Fig. 6, 526) [0046]. The closeness of the model to the image shows the user how close the image is to the desired imaging plane/orientation [0035]. When the system determines the quality of fit is good (Fig. 6, 536), that tells the user that the imaging plane is in the desired position and orientation for a standard cardiac view [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the combination to fit an anatomical model to the image, as taught by Snare, because this allows the user to determine whether the system fits to a standard view, increasing the ease of use of the system, as recognized by Snare [0004].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Vezina and Yoo as applied to claim 15 above, and further in view of Lin et al. (U.S. PGPub 2010/0305441 A1).
Regarding Claim 20, the combination teaches the invention substantially as claimed. The combination fails to explicitly teach wherein analyzing the acquired ultrasound image of the at least one anatomical feature includes determining a resolution of the acquired ultrasound image.
Lin teaches a method of image optimization (Abstract). This includes analyzing the image resolution [0017], in order to determine the optimum spatial resolution of the image [0018].
It would have been obvious to one of ordinary skill before the effective filing date to modify the system of the combination to determine the image resolution, as taught by Lin, because it would allow the user to optimize the imaging parameters and obtain the highest quality image, as recognized by Lin [0005]+[0006]. One of ordinary skill would recognize that, as the system can be used to determine image orientation, it can similarly be used to determine the anatomical orientation of the at least one anatomical feature of the combination.

Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 is now rejected under 35 USC 103. For similar reasons, dependent claims 2-14 also remain rejected. Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 15 is now rejected under Seo, Yoo, and Vezina, as detailed above. For similar reasons, dependent claims 16-20 also remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793